Concurring Opinion by
Mr. Justice Bok:
I favor abolishing the immunity of hospitals for their torts but by the prospective method adopted by the late Mr. Justice Cardozo and approved by the Supreme Court of the United States in Great Northern Railway v. Sunburst Oil & Refining Co., 287 U. S. 358 *443(1932) : see also the lead article in the University of Pennsylvania Law Review, Vol. 109, No. 1, issue of November, 1960.
Until a majority of this court agrees with me, I prefer to see the immunity continue. Hence my position as a member of the present majority.